                                                Case 5:16-cv-03260-BLF Document 405-1 Filed 12/28/18 Page 1 of 4



                                         SPENCER HOSIE (CA Bar No. 101777)
                                     1
                                         shosie@hosielaw.com
                                     2   DIANE S. RICE (CA Bar No. 118303)
                                         drice@hosielaw.com
                                     3   BRANDON C. MARTIN (CA Bar No. 269624)
                                         bmartin@hosielaw.com
                                     4   DARRELL R. ATKINSON (CA Bar No. 280564)
                                         datkinson@hosielaw.com
                                     5   HOSIE RICE LLP
                                         600 Montgomery Street, 34th Floor
                                     6
                                         San Francisco, CA 94111
                                     7   (415) 247-6000 Tel.
                                         (415) 247-6001 Fax
                                     8
                                       Attorneys for Plaintiff
                                     9 SPACE DATA CORPORATION
                                    10
                                    11
                                                                   UNITED STATES DISTRICT COURT
600 Montgomery Street, 34th Floor




                                    12                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
    San Francisco, CA 94111




                                                                         SAN JOSE DIVISION
                                    13
         Hosie Rice LLP




                                    14
                                         SPACE DATA CORPORATION,                          Case No. 5:16-cv-03260-BLF (NC)
                                    15
                                                           Plaintiff,                     DECLARATION OF GEORGE
                                    16                                                    RITCHIE IN SUPPORT OF
                                         v.                                               PLAINTIFF’S RESPONSE TO
                                    17                                                    CORRECTED DEFENDANTS’
                                       ALPHABET INC., GOOGLE LLC, and                     ADMINISTRATIVE MOTION TO
                                    18 LOON LLC,                                          FILE UNDER SEAL PORTIONS OF
                                                 Defendants.                              ITS REPLY MOTION TO STAY AND
                                    19                                                    EXHIBITS THERETO (ECF 402)

                                    20                                                    Judge:      Hon. Beth Labson Freeman
                                                                                          Trial Date: August 5, 2019
                                    21                                                    Courtroom: 3, Fifth Floor
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                              RITCHIE DECL. ISO PLAINTIFF’S RESP. TO     Case No. 5:16-cv 03260-BLF (NC)
                                    28        CORRECTED DEF’S MOT. TO SEAL PORTIONS OF
                                              REPLY MOT. TO STAY AND EXHIBITS THERETO
                                             Case 5:16-cv-03260-BLF Document 405-1 Filed 12/28/18 Page 2 of 4



                                                I, George Ritchie, declare as follows:
                                     1
                                     2          1.      I make this declaration of my own personal knowledge, in support of Space
                                     3 Data Corporation’s (“Space Data” or “Plaintiff”) Response to Corrected Defendants’
                                     4 Administrative Motion to File Under Seal Portions of its Reply Motion to Stay and Exhibits
                                     5 Thereto. If called upon to testify to the matters stated herein, I could and would do so
                                     6 competently.
                                     7          2.      I am Space Data’s C.F.O. I am familiar with Space Data’s technology,
                                     8 finances, and business relationships, as well as Space Data’s efforts to maintain the secrecy
                                     9 of its proprietary confidential information. In my role as C.F.O., I oversee Space Data’s
                                    10 financial planning, and I am intimately familiar with Space Data’s business operations,
                                    11 including costs, logistics, strategy, and finances. In addition, I am familiar with Space Data’s
600 Montgomery Street, 34th Floor




                                    12 litigation activities.
    San Francisco, CA 94111




                                    13          3.      Space Data, an Arizona company, has spent years, and tens of millions of
         Hosie Rice LLP




                                    14 dollars in private investment, developing its technology. Space Data provides constellations
                                    15 of stratospheric floating balloons for communication applications, including its SkySiteTM
                                    16 and SkyStatTM platforms. Space Data has entered into numerous contracts with oil and oil
                                    17 field service companies and has contracts with the U.S. military. Space Data has deployed its
                                    18 technology in the U.S. and abroad.
                                    19          4.      Space Data has undertaken, and does undertake, reasonable efforts to maintain
                                    20 the secrecy of its proprietary confidential information. Space Data employees sign secrecy
                                    21 agreements, Space Data facilities are security card or conventionally keyed, locked,
                                    22 controlled at the front door and under electronic monitoring, visitors to Space Data facilities
                                    23 sign in on a visitor log, and Space Data enters into non-disclosure agreements with third
                                    24 party prospective partners prior to showing them Space Data’s proprietary confidential
                                    25 information. Space Data maintains copies of non-disclosure agreements it has entered into
                                    26 in its electronic and hard copy records.
                                    27
                                    28     RITCHIE DECL. ISO PLAINTIFF’S RESP. TO     1              Case No. 5:16-cv 03260-BLF (NC)
                                           CORRECTED MOT. TO SEAL PORTIONS OF REPLY
                                           MOT. TO STAY AND EXHIBITS THERETO
                                             Case 5:16-cv-03260-BLF Document 405-1 Filed 12/28/18 Page 3 of 4



                                     1          5.      I am familiar with information contained in the yellow-highlighted portions of
                                     2 pages 4-5 of Defendants’ Reply to Space Data’s Opposition to Defendants’ Motion to Stay,
                                     3 and the information contained in Exhibits F, G, and K to the Declaration of Leah Pransky in
                                     4 Support of Defendants’ Reply to Space Data’s Opposition to Defendants’ Motion to Stay (the
                                     5 “Exhibits”), including the highlighted portions of the Exhibits. I do not take a position on
                                     6 Defendants’ argumentation within the yellow-highlighted portions of pages 4-5 of
                                     7 Defendants’ Reply to Space Data’s Opposition to Defendants’ Motion to Stay, but am
                                     8 familiar with the confidential Space Data material referenced or reflected therein. I am
                                     9 familiar with the consequences of public disclosure of the highlighted portions of
                                    10 Defendants’ Reply to Space Data’s Opposition to Defendants’ Motion to Stay and the
                                    11 highlighted information in the Exhibits.
600 Montgomery Street, 34th Floor




                                    12          6.      The information contained in Exhibit F at the highlighted lines on page 120
    San Francisco, CA 94111




                                    13 reveals business strategy decisions and detailed financial information that Space Data
         Hosie Rice LLP




                                    14 considers confidential. The disclosure of the highlighted lines of Exhibit F would reveal
                                    15 information pertaining to Space Data’s finances as well as its strategic plans.
                                    16          7.      Space Data considers information contained in highlighted lines of Exhibit G
                                    17 to be confidential information. Further, the information contained in highlighted lines of
                                    18 Exhibit G pertains to third-parties, as it pertains to customer contracts. The disclosure of this
                                    19 information would reveal specific monetary figures pertaining to these customer contracts, in
                                    20 addition to other sensitive information.
                                    21          8.      The information contained in highlighted lines of Exhibit K pertains to Space
                                    22 Data’s confidential business strategy. Space Data considers this information to be sensitive,
                                    23 and its disclosure risks Space Data’s relationships with potential customers, as well as
                                    24 exposure of Space Data’s business operations and strategy.
                                    25          9.      The information contained in the yellow-highlighted portions of page 4, lines
                                    26 21 &-24, and page 5, lines 4 & 13 of Defendants’ Reply to Space Data’s Opposition to
                                    27 Defendants’ Motion to Stay reflects confidential Space Data information. Lines 21& 24 of
                                    28     RITCHIE DECL. ISO PLAINTIFF’S RESP. TO     2               Case No. 5:16-cv 03260-BLF (NC)
                                           CORRECTED MOT. TO SEAL PORTIONS OF REPLY
                                           MOT. TO STAY AND EXHIBITS THERETO
                                             Case 5:16-cv-03260-BLF Document 405-1 Filed 12/28/18 Page 4 of 4



                                     1 page 4 pertain to conversations with third-parties with which Space Data discussed business
                                     2 opportunities. Disclosure of this information would provide insight into Space Data joint
                                     3 strategic plans. Line 4 of page 5 pertains to Space Data’s revenue sources and confidential
                                     4 business strategy. Line 13 of page 5 reflects Space Data’s confidential business strategies.
                                     5 Space Data considers all of this information to be confidential. Disclosure of this
                                     6 information would reveal competitively sensitive information, and risk competitive
                                     7 disadvantage to Space Data’s business efforts.
                                     8          10.     Space Data considers the strategic, technical, and/or financial information
                                     9 revealed by the above-identified portions of the Defendants’ Reply to Space Data’s
                                    10 Opposition to Defendants’ Motion to Stay, and the highlighted portions of Exhibits F, G, and
                                    11 K thereto, to be sensitive confidential information. Space Data does not make this
600 Montgomery Street, 34th Floor




                                    12 information generally available to the public, and as detailed above, Space Data has taken
    San Francisco, CA 94111




                                    13 reasonable steps to maintain the secrecy of its sensitive information. Space Data believes
         Hosie Rice LLP




                                    14 that this information would be valuable to a competitor or potential competitor and/or that its
                                    15 disclosure may harm Space Data’s relationships with third parties. Space Data believes that
                                    16 public disclosure of this information may work serious economic injury to Space Data, and
                                    17 that disclosure could place Space Data at a competitive disadvantage.
                                    18          I declare under penalty of perjury under the laws of the United States that the
                                    19                                                                       Chandler
                                         forgoing is true and correct, and that this declaration is executed at _________, Arizona, on
                                    20
                                         December28
                                                 __, 2018.
                                    21
                                    22
                                    23                                                               ___________________________
                                                                                                     George Ritchie
                                    24
                                    25
                                    26
                                    27
                                    28    RITCHIE DECL. ISO PLAINTIFF’S RESP. TO      3              Case No. 5:16-cv 03260-BLF (NC)
                                          CORRECTED MOT. TO SEAL PORTIONS OF REPLY
                                          MOT. TO STAY AND EXHIBITS THERETO
